EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Pignato (Reg. No 77,351) on 13 September 2021.

The application has been amended as follows: 
1 - 20. (Cancelled)
21. (Currently Amended) A computer-implemented method comprising the steps of: anonymizing, by a processor, gathered user data, removing one or more fields identifying a user and scrubbing personally identifying information from the gathered user data , by the processor, a user profile based on the gathered user data and user-defined parameters; matching, by the processor, the user profile to a vocational option described by a record of a knowledge base using an ontology maintained by the knowledge base, wherein the ontology comprises relationships and properties of existing and known vocational options and the ontology is represented by a graph, with each node of the graph containing parameters associated with the vocational option; gathering, by the processor, vocational data from one or more data sources for the vocational option matched to the user profile; ranking, by the processor, each vocational option matched to the user profile based on user , by the processor, an interactive report comprising portions containing expandable sections and subsections that are manipulatable by a user, said interactive report compiling a description of each vocational option matched to the user profile and the vocational data gathered from the one or more data sources and includes text images, audio, video or interactive media portions embedded within the interactive report the user navigates to reveal the vocational data gathered from the one or more data sources for the vocational option matched to the user profile; , by the processor, the interactive report to a user for manipulation, as part of an interactive user interface; Page 2 of 14Docket No. P201805072US01 Application No. 16/358870 tracking, by the processor, physical or physiological reactions of the user via a recording device or sensor device during manipulation and navigation of the interactive report by the user via the interactive user interface; and updating, by the processor, the user profile and the ontology based on feedback data describing the physical or physiological reactions of the user recorded by the recording device or the sensor device while viewing the interactive report and adjusting rankings of the vocational option matched to the user profile.  
22. (Currently Amended) The method of claim 21 further comprising the steps of: , by the processor, the physical or physiological reactions of the user to identify interest by the user for each vocational option presented by the interactive report, wherein the physical or physiological reactions are selected from the group consisting of gestures, facial expressions, eye movements, voice patterns, and vocal comments of the user.; 
23. (Currently Amended) The method of claim [[22]]21, wherein defining the user profile further comprises: selecting, by the processor, a pre-defined profile template modeled using the ontology and historical data; assigning, by the processor, the profile template most closely aligned with the gathered user data and the user-defined parameters; and periodically adjusting or changing, by the processor, the pre-defined profile template to another template in response to changes in the gathered user data and the pre-defined user parameters. 
24. (Currently Amended) The method of claim [[23]]21, wherein the recording device is selected from the group consisting of a camera, digital recording device, microphone and a combination thereof.  
25. (Currently Amended) The method of claim [[22]]21, wherein the gathered user data includes location data collected from global positioning system (GPS) hardware or geographic location services; and inputting, by the processor, into the user-defined parameters a geographic location restriction limiting vocational data from one or more data sources for the vocational option matched to the user profile within a distance from the location data collected by the GPS hardware or the geographic location services
26. (Previously Presented) The method of claim 21, wherein the vocational data is selected from the group consisting of course & curriculum data, occupational data and a combination thereof.  
27. (Previously Presented) The method of claim 21, wherein the user data is selected from the group consisting of a messenger application data, social media network data, browser history data, viewed video data, geographical location data, and a combination thereof.  
28. (Currently Amended) A computer system comprising: a processor; and a computer-readable storage media coupled to the processor, wherein the computer- readable storage media contains program instructions executing a computer-implemented method comprising the steps of: anonymizing gathered user data, removing one or more fields identifying a user and scrubbing personally identifying information from the gathered user data using an ontology maintained by the knowledge base, wherein the ontology comprises relationships and properties of existing and known vocational options and the ontology is represented by a graph, with each node of the graph containing parameters associated with the vocational option; gathering vocational data from one or more data sources for the vocation matched to the user profile; ranking each vocational option matched to the user profile based on user interests, user personality and the user-defined parameters; generating an interactive report comprising portions containing expandable sections and subsections that are manipulatable by a user, said interactive report compiling a description of each vocational option matched to the user profile and the vocational data gathered from the one or more data sources and includes text images, audio, video or interactive media portions embedded within the interactive report the user navigates to reveal the vocational data gathered from the one or more data sources for the vocational option matched to the user profile; interactive report to a user for manipulation, as part of an interactive user interface; tracking physical or physiological reactions of the user via a recording device or sensor device during manipulation and navigation of the interactive report by the user via the interactive user interface; and Page 5 of 14Docket No. P201805072US01 Application No. 16/358870 updating the user profile and the ontology based on feedback data describing the physical or physiological reactions of the user recorded by the recording device or the sensor device while viewing the interactive report and adjusting rankings of the vocational option matched to the user profile.  
29. (Currently Amended) The computer system of claim 28, further comprising the steps of: reactions of the user to identify interest by the user for each vocational option presented by the interactive report, wherein the physical or physiological reactions are selected from the group consisting of gestures, facial expressions, eye movements, voice patterns, and vocal comments of the user.
30. (Currently Amended) The computer system of claim [[29]]28, wherein defining the user profile selecting a pre-defined profile template modeled using the ontology and historical data; assigning the profile template most closely aligned with the gathered user data and the user-defined parameters; and periodically adjusting or changing the pre-defined profile template to another template in response to changes in the gathered user data and the pre-defined user parameters. 
31. (Currently Amended) The computer system of claim [[30]]28, wherein the recording device is selected from the group consisting of a camera, digital recording device, microphone and a combination thereof.  
32. (Currently Amended) The computer system of claim [[29]]28, wherein the gathered user data includes location data collected from global positioning system (GPS) hardware or geographic location services; and the program instructions executing a computer-implemented method further comprise inputting into the user-defined parameters a geographic location restriction limiting vocational data from one or more data sources for the vocational option matched to the user profile within a distance from the location data collected by the GPS hardware or the geographic location services
33. (Previously Presented) The computer system of claim 28, wherein the vocational data is selected from the group consisting of course & curriculum data, occupational data and a combination thereof.  
34. (Previously Presented) The computer system of claim 28, wherein the user data is selected from the group consisting of a messenger application data, social media network data, browser history data, viewed video data, geographical location data, and a combination thereof.  
35. (Currently Amended) A computer program product comprising: one or more computer readable storage media having computer-readable program instructions stored on the one or more computer-readable storage media, said program instructions executes a computer-implemented method comprising the steps of: anonymizing gathered user data, removing one or more fields identifying a user and scrubbing personally identifying information from the gathered user data using an ontology maintained by the knowledge base, wherein the ontology comprises relationships and properties of existing and known vocational options and the ontology is represented by a graph, with each node of the graph containing parameters associated with the vocational option; gathering vocational data from one or more data sources for the vocation matched to the user profile; ranking each vocational option matched to the user profile based on user interests, user personality and the user-defined parameters; generating an interactive report comprising portions containing expandable sections and subsections that are manipulatable by a user, said interactive report compiling a description of each vocational option matched to the user profile and the vocational data gathered from the one or more data sources and includes text images, audio, video or interactive media portions embedded within the interactive report the user navigates to reveal the vocational data gathered from the one or more data sources for the vocational option matched to the user profile; interactive report to a user for manipulation, as part of an interactive user interface; tracking physical or physiological reactions of the user via a recording device or sensor device during manipulation and navigation of the interactive report by the user via the interactive user interface; and Page 8 of 14Docket No. P201805072US01 Application No. 16/358870 updating the user profile and the ontology based on feedback data describing the physical or physiological reactions of the user recorded by the recording device or the sensor device while viewing the interactive report and adjusting rankings of the vocational option matched to the user profile.  
36. (Currently Amended) The computer program product of claim 35, wherein the computer- implemented method further comprises the steps of: reactions of the user to identify interest by the user for each vocational option presented by the interactive report, wherein the physical or physiological reactions are selected from the group consisting of gestures, facial expressions, eye movements, voice patterns, and vocal comments of the user.
37. (Currently Amended)The computer program product of claim [[36]]35, wherein defining the user profile selecting a pre-defined profile template modeled using the ontology and historical data; assigning the profile template most closely aligned with the gathered user data and the user-defined parameters; and periodically adjusting or changing the pre-defined profile template to another template in response to changes in the gathered user data and the pre-defined user parameters. 
38. (Currently Amended) The computer program product of claim [[36]]35, wherein the gathered user data includes location data collected from global positioning system (GPS) hardware or geographic location services; and the program instructions executing a computer-implemented method further comprise inputting into the user-defined parameters a geographic location restriction limiting vocational data from one or more data sources for the vocational option matched to the user profile within a distance from the location data collected by the GPS hardware or the geographic location services
39. (Previously Presented) The computer program product of claim 35 wherein the vocational data is selected from the group consisting of course & curriculum data, occupational data and a combination thereof.  
40. (Previously Presented) The computer program product of claim 35, wherein the user data is selected from the group consisting of a messenger application data, social media network data, browser history data, viewed video data, geographical location data, and a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/           Examiner, Art Unit 3629                                                                                                                                                                                             

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629